[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JAN 31, 2007
                              No. 06-11878                THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

               D. C. Docket No. 06-00015-CV-FTM-29-DNF

MIGUEL CLIME,


                                                           Plaintiff-Appellant,

                                  versus

SUNWEST PEO,
CNA CLAIMPLUS, INC.,
ARIAS LAW FIRM, P.A.,


                                                        Defendants-Appellees.


                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 31, 2007)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:
      Miguel Clime, proceeding pro se, appeals the district court’s sua sponte

dismissal of his complaint without prejudice, pursuant to 28 U.S.C. § 1915(e), for,

inter alia, failure to state a claim. In January 2006, Clime filed the instant

complaint against Sunwest PEO, CNA Claims Plus, Inc. and the Arias Law Firm

("Arias"), appearing to allege: (1) racial discrimination, retaliation, and a hostile

work environment, pursuant to Title VII of the Civil Rights Act of 1964 ("Title

VII"), 42 U.S.C. §§ 2000e-2, 3; (2) unlawful misconduct and negligence by Arias;

and (3) violations of 42 U.S.C. §§ 1981, 1982, and 1985 for "compiration,"

retaliation, and obstruction of justice. The district court adopted a magistrate

judge’s report recommending that Clime’s action be dismissed for failure to state a

claim and for failure to comply with its order to file an amended complaint in

compliance with the Federal Rules of Civil Procedure.

      On appeal, Clime states, in his statement of material issues, that the district

court erred by issuing “summary judgment” against him because he presented

sufficient evidence to create a genuine issue of material fact as to whether the

defendants violated the “EPPA,”1 retaliated against him, engaged in misconduct, or

were negligent. Clime also provides the standard of review for granting summary

judgment. Clime then attempts to use his Blue Brief to file an amended complaint


      1
         He may be referring to the Employee Polygraph Protection Act, 29 U.S.C. § 2002(1),
although he did not appear to allege a violation of this Act in his complaint.

                                            2
in compliance with the court’s orders below, with attached exhibits, and a

“counterclaim” against Arias.

      A district court's dismissal for failure to state a claim, pursuant to

§ 1915(e)(2)(B)(ii), is reviewed de novo, using the same standards that govern

Fed.R.Civ.P. 12(b)(6) dismissals. See Mitchell v. Farcass, 112 F.3d 1483, 1490

(11th Cir. 1997). Section 1915(e) provides, inter alia, that any in forma pauperis

action or appeal shall be dismissed at any time if it fails to state a claim for which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B). Although a plaintiff is not held

to a very high standard in a motion to dismiss for failure to state a claim, the

federal rules do require “a short and plain statement” of the claim that will give the

defendant fair notice of what the plaintiff’s claim is and the grounds upon which it

rests. See Fed.R.Civ.P. 8(a); Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d
678, 683 (11th Cir. 2001). While notice pleading does not require the complainant

to allege a fact to cover every element of a claim, “it is still necessary that a

complaint contain either direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal theory.” Id.

(quotations and citations omitted).

      Upon review of the pleadings, and Clime’s brief, we find no reversible error.




                                            3
      As an initial matter, because Clime raises no argument regarding the court’s

finding that he failed to state a claim, he has abandoned this argument on appeal.

See Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th Cir.1994) (noting that pro se litigant

abandons issue by failing to challenge it on appeal); Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.1989) (deeming issue waived where

party fails to include substantive argument and only makes passing reference to the

order appealed from). In any event, because Clime appeared, at most, to make

conclusory and vague allegations, and his complaint was largely incoherent, the

district court did not err by dismissing his complaint for failure to state a claim.

      AFFIRMED.2




      2
          Clime’s request for oral argument is denied.

                                                4